On Rehearing.
The plaintiff has filed a motion to set aside the ruling sustaining the demurrer to the amended petition of November 27, 1914, and to overrule said demurrer.
The case of Seaboard Air Line Railway v. Renn, 241 U. S. 290, 36 Sup. Ct. 567, 60 L. Ed. 1006, is cited in support of the motion, and it is said in plaintiff’s brief “that the amended petition of November 27, 1914, is squarely within the Renn Case.” In that case the suit was brought in a state court of North Carolina; the original petition was very brief, but alleged “that the defendant was operating a line of railroad in Virginia, North Carolina, and elsewhere, that the plaintiff was in its employ, that when he was injured he was in the line of duty and was proceeding to get aboard one of the defendant’s trains, and that *403the injury was sustained at Cochran, Va., through the defendant’s negligence, etc.” During the trial the defendant sought some advantage because the complaint did not sufficiently allege that at the timei of the injury the defendant was engaged and the plaintiff employed by it in interstate commerce, and the trial court upon motion of the plaintiff permitted the petition to be so amended as to state specifically that the defendant was engaged' and the plaintiff employed by it in such commerce, and it was conceded by both parties that what was alleged in the amendment was true in fact and conformed to the proofs, and that point was thereafter treated as settled. The Supreme Court said:
“Of course, the right of action could "not arise under the laws of North Carolina, when the causal negligence and the injury occurred in Virginia; and the absence of any mention of the laws of the latter state was at least consistent with their inapplicability. * * * In these circumstances, while the question is not free from difficulty, we cannot say that the court erred in treating the original complaint as pointing, although imperfectly, to a cause of action under the law of Congress. And, this being so, it must be taken that the amendment merely expanded or amplified what was alleged in support of that cause of action and related hack to the commencement of the suit,” etc.
The facts alleged in the original petition, however, show inferentially at least that the railway company was engaged in interstate commerce, and that the plaintiff was injured through its neglect while in the line of his duty as an employe in such commerce, and the amendment which the trial court allowed only stated more in detail the engagement of the defendant and the employment of the plaintiff by it in such commerce. Furthermore the amendment was applied for and allowed during the trials and before the verdict, to conform the pleadings to the proofs. In the present case it may be admitted that the petition sufficiently alleges that the defendant railway company was operating a line of railroad in and through the states of Illinois and Iowa; but there is an entire absence of any allegation that the train on the branch line between New Sharon and Newton, both points in Iowa, was a train running from points in Iowa to points beyond that state, which it is alleged was negligently handled by defendant’s employes ; nor is there a word to indicate that the plaintiff was employed 'in operating that train, or any other train of the defendant, in interstate commerce, or that the baggage he was handling was to be carried in such commerce. Further than this the request to file the amendment of November 27, 1914, was not made; and the same was not filed until more than a year after the case was finally determined in the Court of Appeals, and a petition for rehearing in that court, and for certiorari in the Supreme Court of the United States, had each been denied, and some six years after the injury. I am unable to believe that under those circumstances an amendment to the petition filed at such late date can save the cause of action first alleged therein from the bar of the statute under the act of Congress or the statute of the state of Iowa.
The petition or motion for rehearing must be and is denied. It is accordingly so ordered, and plaintiff excepts.